DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 11/22/2021.	
3.	Claims 1, 3-4, 7, 9-13, 15-17, 19-20, 22-23, 25-26  are pending. Claims 1, 3-4, 7, 9-13, 15-17, 22-23, 25-26 are under examination on the merits. Claims 1, 3-4, 7, 9-13, 15-17, 23, 25 are amended. Claims 2,18 are cancelled. Claims 5-6,8,14, 21, 24 are previously cancelled. Claims 19-20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive, thus claims 1, 3-4, 7, 9-13, 15-17, 22-23, 25-26 stand rejected as set forth in Office action dated 08/20/2021 and further discussed in the Response to Arguments below.  

REFERENCES

The Examiner relied upon the prior art below in rejecting the claims (all of the record)..

1.	Maldovan et al., Three-dimensional dielectric network structures with large photonic band gaps, Appl. Phys. Lett., Vol. 83, No. 25, 22 December 2003, 5172-5174 (hereinafter “D1”). 

 2.	Edagawa et al., Photonic Amorphous Diamond Structure with a 3D Photonic Band Gap, PHYSICAL REVIEW LETTERS, PRL 100, 013901 (2008) (hereinafter “D2”).

3.	Barkema et al., High-quality continuous random networks, PHYSICAL REVIEW B VOLUME 62, NUMBER 8 15 AUGUST 2000-II, 4985-4990. 

4.	Steinhardt et al., US Pub. No. 2014/0366647 A1 (hereinafter “D4”). 
5.	Keiichi Edagawa, Photonic crystals, amorphous materials, and quasicrystals, Sci. Technol. Adv. Mater. 15 (2014) 034805 (15pp) (hereinafter “D5”).

6.	Maldovan et al., Diamond-structured photonic crystals, nature materials | VOL 3 | SEPTEMBER 2004, 593-600 (hereinafter “D6”).


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.      Claim 12 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 12, as written, depends from claim 1, which recites “wherein the amorphous trivalent network of the composition reduces the number of electromagnetic modes within a particular frequency range (ωc±Δωc)”. However, based on the content of the claim 1, which also recites the trivalent network reduces within a particular frequency range (ωc±Δωc  the number of modes of electromagnetic radiation passing through the network. Thus claim 12 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-4, 7, 9-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over D6 in view of D2 as evidenced by D1 and D3.. 

Regarding claims 1,12: D6 teaches a composition comprising a three-dimensional a 
c±Δωc) the number of modes of electromagnetic radiation passing through the network. D6 does not expressly teach the amorphous trivalent network composition.
However, D2 teaches a full three-dimensional (3D) photonic band gap (PBG) is formed in a photonic amorphous structure in spite of complete lack of lattice periodicity (Page 013901-1, Abstract, lines 1-2), as evidenced by D1 that had recognized that three-connected/gyroid networks show PBG ( Page 5172, Abstract, lines 1-5) with benefit of providing photonic amorphous structures which are advantageous because they are completely isotropic. By tuning the structural parameters such as the degree of short-range order in the amorphous structure, th para, lines 15-16 to Page 013901-4, left Col., 1st para, lines 1-4). 
In an analogous art of three-dimensional dielectric network structure with photonic band gaps, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition comprising a three-dimensional a trivalent network by D6, so as to include the amorphous trivalent network of the composition as taught by D2, and would have been motivated to do so with reasonable expectation that this would result in providing photonic amorphous structures which are advantageous because they are completely isotropic. By tuning the structural parameters such as the degree of short-range order in the amorphous structure, we may be able to realize larger PBG than that in the champion crystalline structure (Page 013901-3, right Col., 5th para, lines 15-16 to Page 013901-4, left Col., 1st para, lines 1-4). 

	Regarding claims 3-4: The disclosure of D6 in view of D2 is adequately set forth in paragraph above and is incorporated herein by reference. D6 teaches a complete 3D bandgap of 27% for the first trivalent structure (Page 597, left Col., 2nd para, lines 1-21, Fig 5b). D2 teaches  that for the four-connected network, the bandgap decreases from 26% in the crystalline case to 18% in the amorphous case. Thus, for the three-connected case it would have been obvious to a person of ordinary skill by analogy to expect a bandgap of about 18% or 19% (Page 013901-2, right Col.,  2nd para, lines 13-20).  D2 teaches in order to optimize the width-to-length ratio of the cross members to obtain the largest possible photonic band gap. In D2 this optimal ratio is r/d = 0.26 which corresponds to an width-to-length ratio of 52%. The skilled person would obviously optimize this ratio for the case of a trivalent network, inevitably arriving at a value within the recited range of 60% to 120% (Page 013901-2, right Col.,  2nd para, lines 1-7).  

Regarding claims 7,13: The disclosure of D6 in view of D2 is adequately set forth in paragraph above and is incorporated herein by reference. D3 (Page 4989, right Col., Fig 4) teaches the angle distribution data for the composition disclosed in D2, showing that all of the bond angles fall within a range between 80° and 145°, centered around the tetrahedral symmetry angle of approx. 109°. Thus, it would have been obvious to a person of ordinary skill in the art from the disclosure of D2 as evidenced by the teaching of D1 to arrive at a resulting composition that also falls within the scope recited by claims 7 and 13, namely a composition comprising  an amorphous network, wherein each cross member defines a length which is the spatial distance between the two vertices directly connected by the cross member, and at least 90% of the cross members within the network of the composition define a length between 70% and 130% , preferably 85% and 115% of a mean cross member length, optionally wherein each cross member defines a width which is between 60% and 120% of the mean cross member length.

Regarding claims 9,15: The disclosure of D6 in view of D2 is adequately set forth in paragraph above and is incorporated herein by reference. The features of a composition, wherein each trihedron defines three cross member angles which is the angle between two cross members extending from the central vertex, and at least 90% of the cross member angles within the network define an angle between 80° and 160°, preferably between 95° and 140° is obvious in light of D1 (Page 5173, left Col., Fig 1). 

Regarding claims 10,16: The disclosure of D6 in view of D2 is adequately set forth in paragraph above and is incorporated herein by reference. D3 (Page 4989, right Col., Fig 4) teaches the angle distribution data for the composition disclosed in D2, showing that all of the bond angles fall within a range between 80° and 145°, centered around the tetrahedral symmetry angle of approx. 109°. Thus, it would have been obvious to a person of ordinary skill 

Regarding claims 11,17: The disclosure of D6 in view of D2 is adequately set forth in paragraph above and is incorporated herein by reference. D3 (Page 4989, right Col., Fig 4) teaches the angle distribution data for the composition disclosed in D2, showing that all of the bond angles fall within a range between 80° and 145°, centered around the tetrahedral symmetry angle of approx. 109°. Thus, it would have been obvious to a person of ordinary skill in the art from the disclosure of D2 as evidenced by the teaching of D1 to arrive at a resulting composition that also falls within the scope recited by claims 11 and 17, namely a composition, wherein any first and second trihedra comprising one shared cross member and two shared vertices define a dihedral angle which is the angle between the normal to a first plane, defined by a central vertex and two outer vertices of the first trihedron, wherein the two outer vertices which define the first plane do not comprise the second trihedron, and the normal to a second plane, defined by a central vertex and two outer vertices of the second trihedron, wherein the two outer vertices which define the second plane do not comprise the first trihedron, wherein the dihedral angle is greater than or equal to 90° and at least 90% of the dihedral angles within the network define an angle between 93° and 149°, preferably an angle between 90° and 170°.

10.	Claims 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over D6 in view of D2 as evidenced by D1 as applied to claim 1 above, and further in view of  D4 or D5. 
Regarding claims 22-23,25-26: The disclosure of D6 in view of D2 is adequately set forth in paragraph 9 above and is incorporated herein by reference. D6 in view of D2 does not expressly teach a supporting matrix comprising the composition configured to define at least one optical component, wherein the at least one optical component comprises a wave guide, a wave guide interconnection, a resonant cavity, and/or an optical filter.
	However, D4 teaches hyperuniform disordered materials with complete photonic band gaps adapted to support elements of integrated electromagnetic circuits including, without limitation, electromagnetic cavities and waveguides having novel architectures, electromagnetic splitters, filters, and sensors (Abstract, lines 1-8; Page 1, [0002]).  
	Alternatively, D5 teaches the typical examples of the applications of photonic crystals comprising the composition configured to define at least one optical component, wherein the at least one optical component comprises a wave guide, a wave guide interconnection, a resonant cavity, and/or an optical filter (Page 3, left Col. Table 1). 
In an analogous art of three-dimensional dielectric network structure with photonic band gaps, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the composition comprising a three-dimensional a trivalent network by D6, so as to include a supporting matrix comprising the composition configured to define at least one optical component, wherein the at least one optical component comprises a wave guide, a wave guide interconnection, a resonant cavity, and/or an optical filter as taught by D4 or D5, and would have been motivated to do so with reasonable expectation that this would result in providing photonic crystals with a complete PBG can act as a mirror that selectively reflects light of a particular frequency (or wavelength) range. At the same time, they can also act as a filter that transmits light of a particular frequency (or wavelength) range outside the PBG (D5, Page 3, right Col., 2nd para, lines 12-16).
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing . 

Response to Arguments
11.	Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that D6 fails to disclose an amorphous trivalent network which reduces within a particular frequency range (ωc±Δωc), the number of modes of electromagnetic radiation passing through the network.
The Examiner respectfully disagrees. The claim rejection under 35 U.S.C. 103 is based on the combination of D6 in view of D2 as evidenced by D1.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of D6 in view of D2 is deemed to teach a composition comprising a three-dimensional amorphous trivalent network, wherein the amorphous trivalent network of the composition reduces the number of electromagnetic modes within a particular frequency range (ωc±Δωc) as the recited claimed. In an analogous art of three-dimensional dielectric network structure with photonic band gaps, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a th para, lines 15-16 to Page 013901-4, left Col., 1st para, lines 1-4). It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). 
D3 (Page 4989, right Col., Fig 4) teaches the angle distribution data for the composition disclosed in D2, showing that all of the bond angles fall within a range between 80° and 145°, centered around the tetrahedral symmetry angle of approx. 109°. Thus, it would have been obvious to a person of ordinary skill in the art from the disclosure of D2 as evidenced by the teaching of D1 to arrive at a resulting composition that also falls within the scope recited by claims 10 and 16, namely a composition , wherein each trihedron defines three skew angles which is the angle between the normal of a plane, comprising the central vertex of the trihedron and two of the outer vertices, and between a cross member which directly connects the central vertex and the remaining outer vertex of the trihedron which does not form the plane, and at least 90% of the skew angles within the network define an angle between 75° and 105°, preferably between 35° and 135°, and wherein any first and second trihedra comprising one shared cross member and two shared vertices define a dihedral angle which is the angle between the normal to a first plane, defined by a central vertex and two outer vertices of the first trihedron, wherein the two outer vertices which define the first plane do not comprise the second trihedron, and the normal to a second plane, defined by a central vertex and two outer vertices of the second trihedron, wherein the two outer vertices which define the second plane do not comprise the first trihedron, wherein the dihedral angle is greater than or equal to 90° and at least 90% of the dihedral angles within the network define an angle between 93° and 149°, preferably an angle between 90° and 170°. Thus the deficiency of D6 is compensated by D2, and one skilled in the art would naturally look prior art such as D2 addressing the same problem as the invention at hand, and in this case would find an appropriate solution

Turning to Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of Examples of the Specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

The Applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their composition invention, and show the product is actually different from and unexpectedly better than the teachings of the references. 

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/19/2022